NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5948-17T2



J.B., f/k/a
J.L.C.C.,

          Plaintiff-Respondent,

v.

V.H.C.,

     Defendant-Appellant.
_________________________

                    Submitted March 4, 2019 – Decided March 14, 2019

                    Before Judges Haas and Mitterhoff.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Ocean County, Docket
                    No. FM-15-1216-99.

                    V.H.C., appellant pro se.

                    J.B., respondent pro se.

PER CURIAM
      This post-judgment matrimonial matter returns to us after remand

proceedings directed by our previous opinion.        See J.L.C.C., n/k/a J.B. v.

V.H.C., No. A-4067-14 (App. Div. Dec. 19, 2016). On remand, the matter was

assigned to Judge Robert Fall, who conducted a two-day plenary hearing, and a

later one-day supplemental hearing to address defendant's child support and

alimony obligations.     Judge Fall explained the basis for his rulings in a

comprehensive ninety-one-page written opinion containing his detailed findings

of fact and conclusions of law.

      Defendant appeals from the July 23, 2018 order memorializing the judge's

decision, and argues that the court erred in determining his support obligations.

Based on our review of the record and the applicable law, we conclude that

defendant's arguments are without sufficient merit to warrant extended

discussion in a written opinion. R. 2:11-3(e)(1)(E). We affirm substantially for

the reasons set forth in Judge Fall's thorough decision. We add the following

brief comments.

      The scope of our review of the Family Part's order is limited. We owe

substantial deference to the Family Part's findings of fact because of that court's

special expertise in family matters. Cesare v. Cesare, 154 N.J. 394, 411-12

(1998).   Thus, "[a] reviewing court should uphold the factual findings


                                                                           A-5948-17T2
                                        2
undergirding the trial court's decision if they are supported by adequate,

substantial and credible evidence on the record." MacKinnon v. MacKinnon,

191 N.J. 240, 253-54 (2007) (alteration in original) (quoting N.J. Div. of Youth

& Family Servs. v. M.M., 189 N.J. 261, 279 (2007)).

      While we owe no special deference to the judge's legal conclusions,

Manalapan Realty v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995), "we

'should not disturb the factual findings and legal conclusions of the trial judge

unless . . . convinced that they are so manifestly unsupported by or inconsistent

with the competent, relevant and reasonably credible evidence as to offend the

interests of justice' or when we determine the court has palpably abused its

discretion." Parish v. Parish, 412 N.J. Super. 39, 47 (App. Div. 2010) (alteration

in original) (quoting Cesare, 154 N.J. at 412). We will reverse the judge's

decision "[o]nly when the trial court's conclusions are so 'clearly mistaken' or

'wide of the mark' . . . to ensure that there is not a denial of justice." N.J. Div.

of Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting N.J. Div. of

Youth & Family Servs. v. G.L., 191 N.J. 596, 605 (2007)).

      Applying these principles, defendant's arguments concerning the July 23,

2018 order reveal nothing "so wide of the mark" that we could reasonably

conclude that a clear mistake was made by the judge. The record amply supports


                                                                            A-5948-17T2
                                         3
the judge's factual findings and, in light of those findings, his legal conclusions

are unassailable.

      Affirmed.




                                                                           A-5948-17T2
                                        4